CONTINUATION SHEET
Continuation of Item 7.
For purposes of appeal, the proposed amendment will be entered, and the claims would be rejected in the same manner as set forth in the final Office action, except that the rejection of claim 1 would now be based on the previous rejection of claims 1 and 13 under 35 U.S.C. 103 as being unpatentable over Hanna et al. (US 5,851,453) in view of Haruch (US 2018/0290160).
Continuation of Item 12.
	The request for reconsideration has been considered, but it does not place the application in condition for allowance for the same reasons set forth in the final Office action.
	The proposed amendment to claim 1 adds the limitation, “wherein the second nozzle is installed for discharging the carbonation gas to a path which deviates from a center axis of the path through which the solution to be carbonated is discharged”.
	Applicant (at page 8) states that this feature is illustrated in their FIG. 3, and Applicant (at page 9) argues that Haruch fails to disclose or suggest this feature because, 
“… the alleged second nozzles 35 (air discharge passages) are focused on the center axis of the flow 36.  Therefore, the air discharged from the second nozzles 35 does not deviate from the center axis of the flow 36 but meets the center axis of the flow 36.  Accordingly, the central flow is merely scattered by the air but is not twisted or circulated.”
	The Office respectfully disagrees.
As shown in FIG. 3 of Haruch, the axes 38 of the air discharge passages 35 extend along a line that is tangential to an imaginary circle drawn through the centers of the air discharge passages 35 (see also paragraph [0035]).  The axes 38 deviate from a center axis of the path 
"... atomizing the discharging liquid flow stream while imparting a tangential direction to the liquid spray which enhances atomization, and by virtue of the tangential direction of the air streams, impart a swirling movement to the outwardly expanding conical spray pattern with liquid particles distributed throughout the spray pattern 37 (FIG. 2)," (see Haruch at paragraph [0037]).  
Therefore, contrary to Applicant’s assertion, the nozzle unit of Haruch induces a twisting or circulation (i.e., swirling movement) of the central flow.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774